Citation Nr: 1737592	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and/or anxiety.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2008 to September 2008 and from July 2010 to August 2011.

The claims listed on the title page come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Lincoln, Nebraska Regional Office (RO) of the United States Department of Veteran Affairs (VA).

In March 2013, the Veteran testified before a Decision Review Officer.  In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  Along with the remaining evidence in the claims file, the testimony from these hearings can be found in the Veteran's Benefit Management System (VBMS) or Legacy Content Manager (LCM) databases.

In January 2015, the Board remanded the Veteran's claims for further development by the agency of original jurisdiction (AOJ).  The AOJ substantially complied with the Board's remand directives; therefore, another remand to correct a deficiency is unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)(holding that only substantial compliance would be required, not strict compliance).

Pursuant to the January 2015 Board remand directives, the AOJ scheduled VA examinations for the Veteran in May and June 2015.  The Veteran failed to report for the scheduled VA examinations.  Moreover, the Veteran has not offered "good cause" for his failures to report.  The Board, therefore, will proceed by rendering the decisions found below, pursuant to 38 C.F.R. § 3.655 (2016).


FINDINGS OF FACT

1. A hearing loss disability is not shown at any time during the course of the appeal.  

2. The weight of the evidence is against a finding that the Veteran has a current diagnosis for an acquired psychiatric disability, to include PTSD, depression and/or anxiety.

3. The weight of the evidence is against a finding that the Veteran's sleep apnea was incurred during active service or secondary to a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2016).

2. The criteria for service connection of an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2016).

3. The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2016).  Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service-connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Veteran was provided the required VCAA notice, including letters in August 2012 and March 2015.  In the August 2012 letter, the VA explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with  Dingess/Hartman, 19 Vet. App. 473.  Subsequently, the March 2015 VA letter informed the Veteran of additional evidence required to substantiate his claim following the remand in January 2015.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The first directive in the January 2015 Board remand was intended to collect additional evidence to assist the Veteran substantiate his claims.  In March 2015, the Veteran's medical records were supplied for the appointments after January 2013.  Later in March 2015, the Appeal Management Center (AMC) was notified that there were no records for the Veteran prior to October 2011.  Consequently, in compliance with Board remand directives, VA has assisted the Veteran compile available evidence to substantiate his claims.

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Prior to the January 2015 Board remand, the Veteran had undergone VA examinations for the claims currently on appeal.  See September & August 2012 VA examinations.  However, due to inadequacies in the examination reports, the Board remanded the case so that the Veteran could be afforded a new examination for, among other things, a determination as to whether he has a current acquired psychiatric disorder.  The requested examinations were scheduled for May and June 2015.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)(holding the duty to assist is not a one-way street).  Without the benefit of the additional evidence these examinations could have provided, the Board will proceed with review of the appeal.  See 38 C.F.R. § 3.655.

Also of record, and considered in connection with the claims on appeal, are the various statements provided by the Veteran, the Veteran's representative, and hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection in General

The Veteran seeks service connection for a bilateral hearing loss disability; an acquired psychiatric disorder, to include PTSD, depression, and/or anxiety; and, sleep apnea.   Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

In each case where service connection for any disability is sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a)(West 2015); 38 C.F.R. § 3.303 (a)(2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

III. Bilateral Hearing Loss

Entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB (decibels), and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Throughout his appeal, the Veteran has asserted that he has a bilateral hearing loss disability as a result of exposure to loud noises as a 50-caliber or M240 gunner in Afghanistan.  See March 2014 Hearing Testimony.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulty hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the existence of a hearing loss based on specific auditory thresholds and speech recognition scores falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733.  The Board, therefore, must consider the evidence in the claims file to identify the first, requisite element of a service-connection claim, a present hearing loss disability.  See Shedden, 381, F.3d at 1167.

Before deploying to Afghanistan in support of Operation Enduring Freedom, the Veteran demonstrated the following audiometric levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
1015
0
0
-5
5
LEFT
15
0
5
0
10

The results of this examination do not satisfy the regulatory criteria for a hearing loss disability under 38 C.F.R. § 3.385.

After completion of his active-duty tour in Afghanistan, the Veteran demonstrated the following audiometric levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
0
15
LEFT
15
0
5
0
10
The results of this examination do not a finding of a hearing loss disability under 38 C.F.R. § 3.385.

In the latest, August 2012 VA examination, the Veteran demonstrated the following audiometric levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
10
5
0
0
5

The Veteran had 100 percent speech recognition for the right ear.  Speech recognition for the left ear was 96 percent.  These findings are not sufficient to satisfy the requirement of a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  That is, the evidence does not show an auditory frequency of 40 decibels or greater at any frequency; at least three auditory frequencies of 26 or greater in either ear; or speech recognition scores of less than 94 percent in either ear as required under 38 C.F.R. § 3.385 at any time during the course of appeal.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The gateway issue for this claim, the existence of a hearing loss based on specific auditory thresholds, falls outside the realm of common knowledge of a lay person and, therefore, the Veteran.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).  

The medical opinions of record do not include any competent and probative medical opinion that identifies the Veteran has hearing loss sufficient to satisfy the regulatory requirements for a hearing loss disability. Since the evidence does not support the existence of a hearing loss disability, service connection for a hearing loss disability must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110;  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

In conclusion, the Board finds the weight of competent evidence shows the Veteran does not have a current bilateral hearing loss disability.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss is denied.

IV. Acquired Psychiatric Disorder

In his written and verbal statements, including testimony before the undersigned VLJ, the Veteran claimed that he incurred an acquired psychiatric disorder, to include PTSD, depression and/or anxiety, during active duty service in Afghanistan.  

During the Veteran's Board hearing, the Veteran's representative focused on the second element of a service-connection claim, an in-service incurrence.  The representative stated that the Veteran received the Combat Action Ribbon and/or the Combat Infantry Badge for his active duty service in Afghanistan.  During the same testimony, the representative acknowledged that the Veteran's DD214 does not indicate either ribbon or badge was awarded.  The Board notes that if the Veteran received one of these badges or ribbons, he may have been eligible for a presumption for the second element of service-connection claim under 38 U.S.C.A § 1154 and 38 C.F.R. § 3.304.

Before the Board can address the relationship between an in-service incurrence and a presumption that may accompany combat with the enemy, it must first identify the presence of a current disability.  As discussed below, the Veteran's acquired psychiatric disorder claim cannot be granted because the weight of the evidence is against a finding that the Veteran has a current acquired psychiatric disorder.  See Shedden, 381, F.3d at 1167.  

During his March 2013 testimony before a Decision Review Officer (DRO), the Veteran confirmed that he believed an acquired psychiatric disorder prevented, "sleep like a baby every night, all night."  However, during March 2014 testimony before the undersigned VLJ, the Veteran's representative confirmed that a PTSD diagnosis had not been assigned.  

With respect to whether the Veteran has a current acquired psychiatric disorder, the Board observes that the Veteran filed his claim for service connection on July 22, 2012.  Various VA treatment records prior to Veteran's claim suggest that the Veteran has psychiatric symptoms.  For example, a July 2011 TBI consultation notes that prior PTSD screen was positive.  Various treatment records list PTSD and depressive disorder as active problems.  Likewise, a July 9, 2012 OEF/OIF note, indicates that the Veteran discussed irritability and anger issues and was thinking of undergoing treatment, but prior treatment had left him feeling "dead and empty" after each session.  

Despite the inclusion of various psychiatric conditions in the Veteran's problems list and complaints prior to filing the claim, after a review of the record, the Board concludes that the preponderance of the evidence reflects that the Veteran does not have a current acquired psychiatric disorder.  In this regard, the Board has placed greater probative weight on the findings of the August 2012 VA examination as discussed below.  

A December 2011 private health summary/questionnaire indicates that the Veteran reported no prior diagnoses of depression, anxiety, PTSD, bipolar disorder, or other mental health condition.  He noted current stressors related to work, but also reported did not report a history of experiencing anxiety, depression, or panic attacks.   

Likewise, in August 2012, a VA provider concluded that the Veteran did not have a PTSD diagnosis under DSM-IV.  The clinical psychologist identified relevant symptoms, but concluded all mental disorders were subthreshold.  In fact, the only diagnosis identified in August 2012 was alcohol abuse.  The examiner based his opinion on clinical examination of the Veteran.  While the examiner did not have access to the Veteran's entire claims folder, he did have access to, and cited to, pertinent VA treatment records contain in VA's Compensation and Pension Record Interchange (CAPRI).

As noted earlier in this opinion, the RO attempted to satisfy the Board remand directive(s) by scheduling a psychological examination for the Veteran on June 10, 2015.  The Veteran failed to report for the scheduled examination.  The Veteran has not offered good cause for non-attendance of the scheduled VA examination.  In a December 2016 Informal Hearing Brief, the representative acknowledges the Veteran's failure to report.  The representative did not attempt to provide good cause for the Veteran's lack of attendance at the scheduled VA examination.  Consequently, pursuant to 38 C.F.R. § 3.655, the Board has considered the available records.

The Veteran's VA treatment records following the 2012 examination similarly, do not establish the presence of a current acquired psychiatric disorder.  In this regard, a January 2013 VA primary care note indicates that the Veteran denied any depression or anxiety symptoms.  Depression screen was performed with a negative screen for depression.  Likewise, screening for PTSD was also negative.  The Veteran reported no loss of interest or pleasure in doing things for the prior two week period.  When asked how often during the past two weeks he was bothered by feeling down, depressed, or hopeless, the Veteran replied "not at all."  It was noted that the Veteran was not taking any anti-depressants or anti-psychotic medication.

While a January 2014 Telephone Primary Care Note indicates that the Veteran reported feeling depressed and a history of depression, there is no evidence that the call resulted in any subsequent psychiatric treatment.  Similarly, the treating provider did not diagnose a psychiatric disorder.   

Based on the foregoing, the Board concludes that the weight of the evidence is against a finding of a current acquired psychiatric disorder.  Accordingly, his claim for service connection is denied.  See Brammer.

In reaching this conclusion, the Board has considered the Veteran's testimony and other statements of records.  He is competent to report his observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose the presence of a current psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran has a currently diagnosed acquired psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Diagnosing a psychiatric disorder requires administration and interpretation of diagnostic tests and conducting a clinical interview to elicit relevant information.  The evidence does not show that the Veteran possesses the training or expertise needed to self-administer such tests or determine which of many potential causes are the correct etiology of his psychiatric disorder.  As a result, the persuasive value of his lay assertions is low. 

The Board finds that the preponderance of the probative evidence is against service connection for an acquired psychiatric disorder, to include PTSD and depression. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  The appeal is denied.

V. Sleep Apnea

In his July 2012 Statement in Support of Claim, the Veteran also sought service connection for sleep apnea.  During the course of his claim, the Veteran has provided written and verbal statements indicating that he has a sleep disorder that was incurred during active duty or, alternatively, is secondary to an acquired psychiatric disability.  See March 2013 & March 2014 Hearing Testimony.  

In the January 2015 Board remand, the RO was directed to provide the Veteran a VA examination to determine the existence (and etiology) of any current sleep disorder.  As directed, the RO scheduled the Veteran for sleep apnea examination on May 21, 2015.  The Veteran failed to report to the scheduled examination, and neither he nor his representative has offered good cause for his absence.  Accordingly, the Board will proceed with a decision on this issue based on a review of the evidence of record.  

In conjunction with his appeal, the Veteran was afforded a VA examination in August 2012.  The examiner noted that the Veteran had been diagnosed with sleep apnea in 2012.  The Veteran reported a long history of difficulty sleeping, especially as he worked overnight.  He also reported snoring, fatigue, daytime sleepiness, and waking up feel as though he was gasping for air.  It was noted that a sleep study dated August 29, 2012 resulted in a diagnosis of sleep apnea.  

While the record reflects that the Veteran currently has a diagnosis of sleep apnea, the record does not show that this disability was initially manifested during service.  In this regard, his service treatment records are silent for any diagnosis, treatment, or complaint of sleep apnea.  On the contrary, on a July 2011 post deployment questionnaire, the Veteran specifically denied any sleep problems.  Moreover, the evidence does not show that the Veteran's sleep apnea is either due to or aggravated by a service-connected disability.  While the Veteran has asserted that his sleep apnea is secondary to an acquired psychiatric disorder, as indicated above, the Board has denied service connection for an acquired psychiatric disorder.  

To the extent, the Veteran report symptoms compatible with sleep apnea during the active duty, the Board finds that his reports are not credible.  Notably, the Veteran has not specifically asserted symptoms compatible with sleep apnea in service. Notwithstanding, any suggestion of such is not credible in view of his medical July 2011 post deployment questionnaire where he specifically denied sleep problems and other service treatment records which show no complaints typically associated with sleep apnea during his active duty.

Accordingly, the weight of the evidence is against the claim and it is denied. As the evidence of record is not in equipoise, there is no doubt to resolve.  Gilbert, supra.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, depression and/or anxiety is denied.

Service connection for sleep apnea is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


